DOWDELL, C. J.
The appeal in this case is prosecuted from a decree on demurrers to the bill. The decree is purely interlocutory, and from which an appeal is authorized by the statute within 30 days from its rendition. The present appeal was not taken until long after the expiration of 30 days. The motion, therefore, to dismiss the appeal must prevail.
No appeal lies from a decree overruling a motion to strike parts of a bill; and the fact that the decree here appealed from embraced such a ruling is of no consequence.
Appeal dismissed.
All the Justices concur.